 1                                                                        JS-6

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                                  Case No. 5:18-cv-01450 (VEB)
10
     JITENDRA TARACHAND KAMDAR,
11
                           Plaintiff,             JUDGMENT
12
     vs.
13
     ANDREW M. SAUL, Acting
14   Commissioner of Social Security,

15                         Defendant.

16
           For the reasons set forth in the accompanying Decision and Order, it is hereby
17
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
18
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
19

20                                            1

                      JUDGMENT – KAMDAR v SAUL 5:18-CV-01450-VEB
 1   order affirming the Commissioner’s final decision and dismissing the action is

 2   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 3   of the Court shall CLOSE this case.

 4         DATED this 25th day of September 2019,

 5                                /s/Victor E. Bianchini
                                  VICTOR E. BIANCHINI
 6                            UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                      JUDGMENT – KAMDAR v SAUL 5:18-CV-01450-VEB
